Citation Nr: 1428100	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-23 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from February to June 1981 and from May 1983 to March 1990.  She also has unverified service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran contends that she injured her low back during service because of continuous lifting of heavy equipment for track vehicles.  She maintains that she has had back pain since service.

In its May 2012 remand decision, the Board directed that outstanding VA medical records be obtained, and that the Veteran be given another VA examination.  While the Veteran did not return a release form for her outstanding records, an examination was obtained.  However, the examiner stated that he could not reach an opinion on whether a nexus exists between the Veteran's current low back disability and her in-service reports of back pain due to a lack of post-service medical records.  However, this conclusion fails to recognize that lay statements can be sufficient to establish a basis for a medical opinion.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, a new examination is warranted.

Inasmuch as the Veteran did not return a release form for her outstanding records, as part of this remand the Board will give her another opportunity to do so.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for any additional identifying information she may be able to provide, to include names, dates of treatment and medical treatment facilities who treated her for low back pain from the time of her 1990 discharge until her ex-husband's discharge.  Then, contact the National Personnel Records Center (NPRC) and request those records. The NPRC should be provided with the Veteran's full married name.  Additionally, searches should be conducted using not only the Veteran's complete service number but also her former husband's complete service number as well.  If any records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.

2.  Once a signed release is received from the Veteran, obtain outstanding private treatment records from Dr. A.G. Lipede from January 2008 to the present.  If any records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current low back disability.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.

For each low back disability diagnosed, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its onset during the Veteran's military service, or is otherwise related to her military service (including whether any diagnosed low back disability is consistent with the Veteran's reports of low back pain in service).  In answering these questions, the examiner should address the May 1986, November 1988, and December 1988 STRs, the December 2005 post-service private treatment record, and the Veteran's lay statements.  The examiner should consider the Veteran's lay statements, and set forth the medical reasons for accepting or rejecting these statements relating to continuity of symptoms since the Veteran's period of military service that ended in 1990.  (The absence of medical treatment records since service cannot alone be the basis for a negative opinion, especially when the Veteran has reported continued symptoms since service.)

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  (If a deficiency in the record is identified, the originating agency should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Then, re-adjudicate the issue of entitlement to service connection for a low back disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative time to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

